DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is responsive to the amendment filed on 08/02/2021.	
3.	Claims 20-21, 25-35 are pending. Claims 25-35 are under examination on the merits. Claims 25, 33 are amended. Claims 1-19, 22-24 are previously cancelled. Claims 20-21 are withdrawn to a non-elected invention from further consideration.
4.	The objections and rejections not addressed below are deemed withdrawn.	
5.	Applicant's arguments filed 08/02/2021 have been fully considered but they are not persuasive, thus claims 25-35 stand rejected as set forth in Office action dated 04/02/2021 and further discussed in the Response to Arguments below.  

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 25-28, 30, 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Zhanao et al. (CN 102769102 A, machine translation, hereinafter “”102”) in view of  Hongzhu et al. (CN 102505185 A, machine translation, hereinafter “”185”)

	Regarding claim 25: “102 teaches a photoelectric device (Page 6/20, [0016]; Page 7/20, [0026], Fig 1), comprising a multilayer structure, wherein the multilayer structure comprises a cathode electrode, an anode electrode, a photoelectric active layer, and an Interface 
at least one polymer, at least one polyoxometalate compound material, and at least one solvent which Is used for forming a disperse system In the form of a uniform fluid together with the remaining components in the composite ink, wherein the at least one polyoxometalate compound material comprises any one of or a combination of more than two of molybdenum, tungsten and vanadium, wherein the mass ratio of the at least one polymer to the at least one
polvoxometalate compound material is 1:1 to 1:3, and wherein the concentration of the at least one polymer and the at least one polvoxometalate compound material In the composite material is 0.5 to 20 mg/ml. 
	However, “185 teaches a polymer-polyoxometalate composite ink (Page 2/14, Claim 1), containing: at least one polymer (0.8-2g, Page 2/14, Claim 1, step 2), at least one polyoxo metalate compound material (0.1-0.5g, Page 2/14, Claim 1, step 1), and at least one solvent (10-20g of polar organic solvent with a density of 0.79 g/ml for ethanol; Page 2/14, Claim 1, step 1;  Page 3/14, Claim 2) which is used for forming a disperse system in the form of a uniform fluid together with the remaining components in the composite ink (Page 2/14, Claim 1, step 1), wherein the mass ratio of the polymer material in the solution is between 7 and 12%, and the mass ratio of the surfactant in the solution is between 1 and 5% The mass ratio of polyoxo metallate in solution is between 0.8 and 5%, and the mass ratio of volatile polar solvent in solution is between 70 and 85%, and the mass ratio of the metal salt in the solution is between 
	In an analogous art of the polymer-metal composite ink for photoelectric device, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the interface modification layer composition by “102, so as to include a polymer-polyoxometalate composite ink as the interface modification layer comprising at least one polymer, at least one polyoxometalate compound material, and at least one solvent which Is used for forming a disperse system In the form of a uniform fluid together with the remaining components in the composite ink, wherein the at least one polyoxometalate compound material comprises any one of or a combination of more than two of molybdenum, tungsten and vanadium, wherein the mass ratio of the at least one polymer to the at least one polvoxometalate compound material is 1:1 to 1:3, and wherein the concentration of the at least one polymer and the at least one polvoxometalate compound material In the composite material is 0.5 to 20 mg/ml as taught by “185, and would have been motivated to do so with reasonable expectation that this would result in providing polymer-polyoxometalate composite as an interface modification layer between the electrodes and the 

	Regarding claim 26: “102 teaches a photoelectric device (Page 6/20, [0016]; Page 7/20, [0026], Fig 1), wherein the photoelectric device has electrical-optical and/or optical-electrical conversion characteristics, and the photoelectric device comprises a solar cell device or an electroluminescent diode device (Page 4/20, [0002]). 

Regarding claim 27: The disclosure of “102 in view of “185 is adequately set forth in paragraph above and is incorporated herein by reference. “185  teaches the polymer-polyoxometalate composite ink (Page 2/14, Claim 1), wherein the at least one polyoxometalate compound material further contains any one of or a combination of more than two of phosphorus, silicon, germanium and arsenicum (Page 3/14, Claim 2, lines 56-60). 

Regarding claim 28: The disclosure of “102 in view of “185 is adequately set forth in paragraph above and is incorporated herein by reference. “185  teaches the at least one polvoxometalate compound material composes any one of or a combination of more than
two of Keggin type polvoxometalate compounds (Page 3/14, Claim 2, lines 56-60).

Regarding claim 30: The disclosure of “102 in view of “185 is adequately set forth in paragraph above and is incorporated herein by reference. “185 teaches the at least one polymer comprises a conjugated polymer and/or a non-conjugated polymer (Page 3/14, Claim 2, lines 63-64).
Regarding claims 32,34: The disclosure of “102 in view of “185 is adequately set forth in paragraph above and is incorporated herein by reference. “185 teaches the solvent comprises any one of or a combination of more than two of water and organic alcohol (Page 3/14, Claim 2, lines 61-62).

Regarding claim 33: The disclosure of “102 in view of “185 is adequately set forth in paragraph above and is incorporated herein by reference. “102 teaches the interface modification layer is formed from a nickel acetylacetonate ink comprising nickel acetylacetonate as the anode modification material at least one solvent which Is used for forming a disperse system In the form of a uniform fluid together with the remaining components in the ink composition (Pages 5-6/20, [0009]-[0013]), wherein the concentration of nickel acetylacetonate in the nickel acetylacetonate solution is 0.5-10 mg/ml (Page 6/20, [0012]). “185 teaches the mass ratio of the at least one polymer (0.8-2g, Page 2/14, Claim 1, step 2)  to the at least one polyoxometalate compound material (0.1-0.5g, Page 2/14, Claim 1, step 1) is 1:1 to 1:3 (Page 2/14, Claim 1, step 5), and wherein the concentration of the at least one polymer and the at least one polyoxometalate compound material in the composite material is 0.5 to 20 mg/ml (Page 2/14, Claim 1, step 1) when considering 10-20g of polar organic solvent with a density of 0.79 g/ml for ethanol; Page 2/14, Claim 1, step 1;  Page 3/14, Claim 2). It is noted that [W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.

8.	Claims 29, 31, 35 are rejected under 35 U.S.C. 103 as being unpatentable over over Zhanao et al. (CN 102769102 A, machine translation, hereinafter “”102”) in view of  Hongzhu et al. (CN 102505185 A, machine translation, hereinafter “”185”) as applied to claim 25 above, and further in view of Wang et al. (CN 103913492 A, machine translation; hereinafter “”492”).

Regarding claims 29,31: The disclosure of “102 in view of “185 is adequately set forth in paragraph 7 above and is incorporated herein by reference. “102 in view of “185 does not expressly teach the polyoxometalate compound material comprises metal polyacid and/or salt of the metal polyacid, and wherein the at least one comprises polypyrrole.
However, “492 teaches Keggin type heteropoly acid-polypyrrole-graphene composite material modified electrode (Page 7/14, [0006]), wherein the Keggin-type heteropoly acid is preferably phosphomolybdic acid, phosphotungstic acid or silicotungstic acid (Page 7/14, [0009]), wherein the concentration of the pyrrole in the mixed solution is 6x10-3~8x10-2 M, and the concentration of phosphomolybdic acid 10x10-3~1x10-2 M  (1x10-2 M/ 6x10-3 having a ratio of 1:1.67; Page 8/14, [0019]) with benefit of providing an improved an electron transmission rate of an electrically conductive polymer material, high sensitivity and stability, and good and high reproducibility (Page 9/14,[ 0024]). 
In an analogous art of polymer-metal compound composite ink, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the interface modification layer composition by “102, so as to include the polyoxometalate compound material comprises metal polyacid and/or salt of the metal polyacid, and wherein the at least one comprises polypyrrole as taught by “492, and would have been motivated to do so with reasonable expectation that this would result in providing an improved an electron transmission rate of an electrically conductive polymer material, high sensitivity and stability, and good and high reproducibility as suggested by “492
(Page 9/14,[ 0024]).  

	Regarding claim 35: The disclosure of “102 in view of “185 is adequately set forth in paragraph above and is incorporated herein by reference. “102 in view of “185 does not expressly teach the solvent further comprises an auxiliary organic solvent, and the auxiliary 
However, “492 teaches Keggin type heteropoly acid-polypyrrole-graphene composite material modified electrode (Page 7/14, [0006]), wherein the Keggin-type heteropoly acid is preferably phosphomolybdic acid, phosphotungstic acid or silicotungstic acid (Page 7/14, [0009]), and the solvent further comprises an auxiliary organic solvent, and the auxiliary organic solvent is acetone (Page 4/14, claim 4; Page 4/14, [0016]) with benefit of providing an improved an electron transmission rate of an electrically conductive polymer material, high sensitivity and stability, and good and high reproducibility (Page 9/14,[ 0024]). 
In an analogous art of polymer-metal compound composite ink, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the interface modification layer composition by “102, so as to include the solvent further comprises an auxiliary organic solvent as taught by “492, and would have been motivated to do so with reasonable expectation that this would result in providing an improved an electron transmission rate of an electrically conductive polymer material, high sensitivity and stability, and good and high reproducibility as suggested by “492
(Page 9/14,[ 0024]). Thus the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made, since it is held that it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850,205 USPQ 1069, 1072 (CCPA 1980).

Response to Arguments
9.	Applicant's arguments filed 07/10/2019 have been fully considered but they are not persuasive,
In response to Applicant’s argument that the mass ratio of the polymer and the polyoxometalate in Hongzhu “185 can be calculated to be 20:1 to 1.6:1. All Examples in Hongzhu used the mass ratio of the polymer and the polyoxometalate within this range. Thus, in Hongzhu, the polymer used is in excess of the polyoxometalate in term of mass. However, in Claim 25 of the present application, the mass ratio of the at least one polymer to the at least one polvoxometalate compound material is 1:1 to 1:3.
The Examiner respectfully disagrees. It is axiomatic that a reference must be considered in its entirety, and it is well established that the disclosure of a reference is not limited to specific working examples contained therein. In re Fracalossi, 681 F.2d 792, 794 n.1, 215 USPQ 569, 570 n.1 (C.C.P.A. 1982). A reference must be considered for everything it teaches by way of technology. EWP Corp. v. Reliance Universal Inc., 755 F.2d 898, 907, 225 USPQ 20, 25 (Fed. Cir.), cert. denied, 474 U.S. 843 (1985). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also > Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005). Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).”185 teaches as a preferred experimental range of the present invention, the optimal mass ratio of the polymer material in the solution is between 7-12%, and the optimal mass ratio of the surfactant in the solution is between 1 and 5%. The optimized mass ratio of the polyoxometalate in the solution is between 0.8% and 5%, and the

re Applied Materials, Inc., 692 F.3d 1289, 1297 (Fed. Cir. 2012) ("A recognition in the prior art that a property is affected by the variable is sufficient to find the variable result-effective."), and the hydrothermal synthesis of the composition is recognized as a result-effective variable before determining that optimum ranges of said variable might be characterized as routine experimentation. In re Boesch, 617 F.2d 272, 276 (CCPA 1980) ("[D]iscovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art."); In re Aller, 220 F.2d 454, 456 (CCPA 1955) ("[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").
	It is noted that generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. In re Woodruff, 919 F.2d 1575, 1578 (Fed. 5 Appeal2017-008153 Application 14/465,917 Cir. 1990) (indicating that in cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.


The Examiner respectfully disagrees. Turning to Applicant’s argument regarding unexpected results, Examiner agrees that Applicant’s proffered evidence of the Specification, is insufficient to establish unexpected results for claim 25. Whether an invention has produced unexpected results is a question of fact. In re Mayne, 104 F.3d 1339, 1343 (Fed. Cir. 1997). "[T]here is no hard and-fast rule for determining whether evidence of unexpected results is sufficient to rebut a prima facie case of obviousness." Kao Corp. v. 7 Appeal 2017-004282 Application 13/877,156 Unilever US., Inc., 441 F.3d 963, 970 (Fed. Cir. 2006); see also In re Dillon, 919 F.2d 688, 692-93 (Fed. Cir.1990) ("[e]ach situation must be considered on its own facts."). However, a party asserting unexpected results as evidence of nonobviousness has the burden of proving that the results are unexpected. In re Geisler, 116 F.3d 1465, 1469-70 (Fed. Cir. 1997). Such burden requires Applicant to proffer factual evidence that actually shows unexpected results relative to the closest prior art, see In re Baxter Travenol Labs., 952 F.2d 388, 392 (Fed. Cir. 1991), and that is reasonably commensurate in scope with the protection In re Grasselli, 713 F.2d 731, 743 (Fed. Cir. 1983); In re Clemens, 622 F.2d 1029, 1035 (CCPA 1980); In re Hyson, 453 F.2d 764, 786 (CCPA 1972). "[I]t is not enough to show that results are obtained which differ from those obtained in the prior art: that difference must be shown to be an unexpected difference." In re Klosak, 455 F.2d 1077, 1080 (CCPA 1972). The extent of the showing relied upon by Applicant  also must reasonably support the entire scope of the claims at issue. See In re Harris, 409 F.3d 1339, 1344 (Fed. Cir. 2005).
The applicant is invited to submit any declaration under 37 CFR 1.132 to overcome the rejection based upon reference applied under 35 U.S.C. 103 (a) as set forth in this Office action to compare their invention product (i.e., a photoelectric device) and show the product is actually different from and unexpectedly better than the teachings of the references. It is noted that the burden is on the applicant to establish that the results are in fact unexpected, unobvious, and of statistical and practical significance. See MPEP 716.02(b).  See also Ex parte Gelles, 22 USPQ2d 1318 (Bd. Pat. App. & Inter. 1992), and such a showing also must be commensurate with the scope of the claimed invention, i.e., must bear a reasonable correlation to the scope of the claimed invention. 

10.	THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner Information
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bijan Ahvazi, Ph.D. whose telephone number is (571) 270-3449.  The examiner can normally be reached on Mon-Fri 9.00 A.M. -7 P.M.. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Bijan Ahvazi/
Primary Examiner, Art Unit 1763
08/03/2021